Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about January 26, 1995, which granted defendant’s motion for summary judgment and dismissed plaintiff’s complaint on the grounds of collateral estoppel, unanimously reversed, on the law, with costs, defendant’s motion for summary judgment denied and plaintiff’s complaint reinstated.
We reverse for the reasons stated in American Home Assur. Co. v International Ins. Co. (219 AD2d 143). Both cases arise out of the same underlying event, the issues raised on appeal are identical, and the respective parties are identically situated. Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.